Case 4:18-cv-00548-ALM-KPJ Document 30 Filed 01/28/21 Page 1 of 2 PageID #: 95




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  CHAPWOOD CAPITAL INVESTMENT                               §
  MANAGEMENT, LLC and ED BUTOWSKY,                          §
                                                            §
          Plaintiffs,                                       §
                                                            §         Civil No. 4:18-cv-548-ALM-KPJ
  v.                                                        §
                                                            §
  CHARLES SCHWAB & CO., INC., WALTER                        §
  W. BETTINGER, II, and KEVIN LEWIS,                        §
                                                            §
          Defendants.
                                               ORDER

        Pending before the Court is a Joint Stipulation of Dismissal with Prejudice (the

“Stipulation”) (Dkt. #29), filed by Plaintiffs Chapwood Capital Investment Management, LLC and

Ed Butowsky (collectively, “Plaintiffs”) and remaining Defendants Charles Schwab & Co., Inc.,

Walter W. Bettinger, II, and Kevin Lewis (collectively, “Remaining Defendants”). In the

Stipulation, Plaintiffs and Remaining Defendants represent they have resolved their differences to

their mutual satisfaction and agree to dismissal of Plaintiffs’ case with prejudice against Remaining

Defendants, with each party to bear their own costs, fees, and expenses. See Dkt. #29.

        Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss

an action without court order in one of two ways: (1) a plaintiff may dismiss an action under Rule

41(a)(1)(A)(i) by filing “a notice of dismissal before the opposing party serves either an answer or

a motion for summary judgment.” FED. R. CIV. P. 41(a)(1); or (2) a plaintiff may dismiss an action

under Rule 41(a)(1)(A)(ii) by filing “a stipulation of dismissal signed by all parties who have

appeared.” Id. As such, formal court action is not necessary in this case. However, the Court finds

that in the interest of efficiency, justice, and maintaining the clarity of the record, an entry of order

of dismissal is appropriate.

                                                   1
 Case 4:18-cv-00548-ALM-KPJ Document 30 Filed 01/28/21 Page 2 of 2 PageID #: 96




          Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

  action, and all of Plaintiffs’ claims asserted against Remaining Defendants therein, be

. DISMISSED WITH PREJUDICE. Each party shall bear its own costs.

          All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

  this civil action.

          IT IS SO ORDERED.

           SIGNED this 28th day of January, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                2
